Citation Nr: 0414120	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  01-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an effective date earlier than January 18, 
1996, for the grant of service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	John E. Howell, Attorney



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 and 
August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In a February 2002 decision, the Board granted an earlier 
effective date of May 25, 1995, but no earlier, for 
entitlement to service connection for a psychiatric disorder.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2004, the 
Court vacated the Board's decision and remanded the case for 
further consideration.  After a careful review of the record, 
the Board concludes that due process mandates that the Board 
remand the case to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  In July 2001 the RO advised the veteran 
of the enactment of the VCAA and the evidence he needed to 
provide in order to substantiate his claim for an earlier 
effective date.  The Court held that VA had notified the 
appellant of the information necessary to substantiate his 
claim and which portion of that evidence was to be provided 
by the appellant and which portion of that evidence VA would 
attempt to obtain.  However, the Court held that VA had not 
complied with the regulation implementing 38 U.S.C.A. 
§ 5103(a), i.e., that VA "request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 C.F.R. § 3.159(b) (emphasis added by the 
Court).

The United States Court of Appeals for the Federal Circuit 
invalidated the provisions of 38 C.F.R. § 19.9 which allowed 
the Board to take action to correct a defective VCAA duty to 
notify letter as required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  
Since the Board no longer has authority to correct a 
defective VCAA duty to notify letter, further appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  The RO must request the veteran to 
provide any evidence in his possession 
that pertains to his claim for an earlier 
effective date for the grant of service 
connection for a psychiatric disability.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should respond 
to the arguments presented by the 
veteran's attorney in briefs and other 
materials filed with the Court as well as 
those contained in a "Presentation to 
the Board" in March 2004.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

Finally, the appellant is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional medical evidence that has not been 
submitted, he is free to submit it or request the RO's 
assistance in obtaining the records.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

